Citation Nr: 1127701	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  07-06 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

Entitlement to service connection for an acquired psychiatric disability, to include anxiety, anxiety disorder, depression, neurosis, and psychosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel



INTRODUCTION

The Veteran had active service from July 1955 to April 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Louisville, Kentucky.  

The claim was previously before the Board in September 2008, at which time it was remanded for additional development.  The requested development has been completed and the matter is again before the Board for additional appellate consideration.

This matter is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Post-service VA and private treatment records show that the Veteran has been diagnosed with, and treated for, a psychiatric disability that has been variously diagnosed as anxiety, anxiety disorder, depression, neurosis, and/or psychosis since 1975.  The Veteran contends that his current psychiatric disability is due to being given experimental LSD injections while serving with the 27th AAA BN, Kaphaun Barracks, in Kaisers Slautern, Germany.  However, although the record shows that the Veteran served with the 27th AAA BN, at Kapaun Barracks, Kaiserslautern, Germany, the record does not demonstrate that the Veteran was ever given LSD injections in service.  In this regard, the Board notes that, in January 2010, in response to the RO's request to research the matter, the U.S. Army Medical Research and Material Command (USAMRMC), which maintains the LSD study participant rosters, reported that the Veteran was not listed as a LSD study participant.  Also, in May 2010, the Defense Personnel Records Information Retrieval System, which was also requested to research the Veteran's contentions, indicated that it had coordinated its research with the National Archives and Records Administration (NARA) and the National Records Centers and neither organization was able to locate records for the 27th AAA Battalion for 1957. However, in the May 2010 response, the Defense Personnel Records Information Retrieval System additionally stated that there may be a criminal investigation report filed on the incident, and that a request for such documentation could be made to the U.S. Army Crime Records Center.  Although VA made a request to the U.S. Army Crime Records Center in May 2010 for any such records, the response received in June 2010 pertained to an individual other than the Veteran.  As such, the Board is not certain as to whether or not there exists additional available evidence which may help substantiate the Veteran's claim.  

In view of the foregoing, the case is hereby remanded for the following actions:

1.  Contact again the U.S. Army Crime Records Center and request a copy of any investigative report on file at their location regarding the incident alleged by the Veteran in which he was given experimental injections that contained LSD while he was assigned to C Battery, 27th AAA Battalion, APO 227 (Germany) from December 1, 1955 until April 1, 1958.  In conjunction with the request, please provide the Veteran's complete name, Social Security Number, date of birth, and VA claims folder number.  Following receipt of any response from the U.S. Army Crime Records Center, verify that the response pertains to the Veteran and not another individual.  If a response is not obtained, the record should reflect why such response could not be obtained from the U.S. Army Crime Records Center, as well as the additional efforts made to obtain such response.

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a supplemental statement of the case and afford a reasonable period for response.  The case should then be returned to the Board for action as appropriate.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).








